                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 JOYCE MARTINEZ,                             §
                                             §
                                             §
                 Plaintiff,                  §
                                             §
 v.                                          §   Civil Action No. 3:20-CV-01138-X
                                             §
 OPTUM SERVICES, INC.                        §
                                             §
                 Defendant.                  §
                                             §

                         MEMORANDUM OPINION AND ORDER

      This case arises from alleged sex and age discrimination in violation of Title

VII, the Age Discrimination in Employment Act, and the Texas Labor Code. The

Defendant, Optum Services, Inc. (Optum), designated expert witnesses regarding

attorneys’ fees. [Doc. No. 18]. The plaintiff, Joyce Martinez, moved to strike that

designation. [Doc. No. 19]. Because federal courts handle attorneys’ fees in a motion

the prevailing party files fourteen (14) days after the final judgment, the jury does

not hear the fee issue. 1 The Court therefore finds that Martinez’s motion to strike is

meritless and DENIES the motion.

      IT IS SO ORDERED this 18th day of May 2021




                                          BRANTLEY STARR
                                          UNITED STATES DISTRICT JUDGE

      1   See FED. R. CIV. P. 54(d)(2).

                                            1
